United States Court of Appeals
                        For the First Circuit

No. 10-2277

                         KAREN L. BARTLETT,

                        Plaintiff, Appellee,
                             __________

                        GREGORY S. BARTLETT,

                             Plaintiff,

                                 v.

              MUTUAL PHARMACEUTICAL COMPANY, INC.,

                        Defendant, Appellant,
                              __________

   UNITED RESEARCH LABORATORIES, INC., n/k/a URL Pharma, Inc.;
                         BROOKS PHARMACY,

                             Defendants.


                               ERRATA


     The opinion of this Court, issued on May 2, 2012, should be

amended as follows.

     On page 12, line 8 of 2nd paragraph, "PLIVA" should be

underlined.

     On page 24, line 1 of 3rd paragraph, replace "$26.01 million"

with "21.06 million".